Name: Commission Implementing Regulation (EU) 2015/532 of 30 March 2015 amending for the 228th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 31.3.2015 EN Official Journal of the European Union L 86/9 COMMISSION IMPLEMENTING REGULATION (EU) 2015/532 of 30 March 2015 amending for the 228th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 March 2015 the Sanctions Committee of the United Nations Security Council (UNSC) approved the addition of one person to the Al-Qaida Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entry shall be added under the heading Natural persons: Aliaskhab Alibulatovich Kebekov (Ã Ã »Ã ¸aÃ Ã Ã °Ã ± Ã Ã »Ã ¸Ã ±Ã Ã »Ã °Ã Ã ¾Ã ²Ã ¸Ã  Ã Ã µÃ ±Ã µÃ ºÃ ¾Ã ²) (alias: (a) Sheikh Abu Muhammad, (b) Ali Abu Muhammad, (c) Abu Muhammad Ali Al-Dagestani). Date of birth: 1.1.1972. Place of birth: Teletl Village, Shamilskiy District, Republic of Dagestan, Russian Federation. Nationality: Russian. Passport no.: 628605523 (Russian Foreign Travel Passport number, issued on 4.7.2006, issued in Federal Migration Service of the Russian Federation, expires on 16.7.2016). National identification no.: 8203883123 (Russian National Passport number issued on 16.7.2005, issued in Department of Internal Affairs (OVD), Kirovskiy District, Republic of Dagestan, the Russian Federation, expires on 1.1.2017). Address: Shosse Aeroporta, 5 Ap. 7 Makhachkala, Republic of Dagestan, Russian Federation. Other information: (a) Physical description: eye colour: brown; hair colour: grey; height: 170-175 cm; build: heavy, oval face, beard; (b) Father's name: Alibulat Kebekovich Kebekov, born in 1927; (c) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 2a(4)(b): 23.3.2015.